Case 3:19-cv-00445-H-WVG Document 9 Filed 04/22/19 PageID.289 Page 1 of 4



1    Don J. Mizerk, Esq. (SBN: 208477)
     HUSCH BLACKWELL LLP
2    120 South Riverside Plaza, Ste. 2200
     Chicago, Illinois 60606
3    Tel: (312) 655-1500
     Fax: (312) 655-1501
4    don.mizerk@huschblackwell.com
5    Attorney for Defendant
     BABY TULA LLC a/k/a NEW BABY TULA LLC
6
7
8                      UNITED STATES DISTRICT COURT
9             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   LILLEBABY, LLC,
                                            No. 3:19-cv-00445-H-WVG
11                Plaintiff,
                                            DEFENDANT’S UNOPPOSED
12   v.                                     MOTION TO STAY PENDING
                                            COMPLETION OF
13   BABY TULA LLC a/k/a NEW                INTERNATIONAL TRADE
     BABY TULA LLC,                         COMMISSION
14                                          INVESTIGATION
                  Defendant.
15                                          Hon. Marilyn L. Huff
16                                          Hearing Date: Tue., May 28, 2019
                                            Hearing Time: 10:30 a.m.
17
                                            JURY TRIAL DEMANDED
18
19
20
21
22
23
24
25
26
27
28                                                DEFENDANT’S UNOPPOSED MOTION
                                                  TO STAY PENDING COMPLETION OF
     No. 3:19-cv-00445-H-WVG
                                                            INTERNATIONAL TRADE
                                                       COMMISSION INVESTIGATION
Case 3:19-cv-00445-H-WVG Document 9 Filed 04/22/19 PageID.290 Page 2 of 4



1                              NOTICE OF MOTION
2    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
3          PLEASE TAKE NOTICE that on Tuesday, May 28, 2019, at 10:30
4    a.m. or at such other time as the Court may direct, before the Honorable
5    Marilyn L. Huff, Defendant Baby Tula LLC a/k/a New Baby Tula LLC
6    (“Tula”) will, and hereby does, move the Court for a stay of this action
7    pursuant to 28 U.S.C. § 1659(a) pending completion of U.S. International
8    Trade Commission (“ITC”) Investigation No. 337-TA-1154, as set forth in
9    the attached proposed order.
10         This motion is supported by the accompanying Memorandum of Points
11   and Authorities, and such other written and oral argument and authorities that
12   may be presented at or before the hearing of this motion.
13         This motion is unopposed. Counsel for Defendant contacted counsel
14   for Plaintiff LILLEbaby, LLC on April 2, 2019, and asked if Plaintiff would
15   oppose a stay pursuant to 28 U.S.C. § 1659(a). On April 3, 2019, Plaintiff’s
16   counsel responded that Plaintiff would not oppose such a stay. On April 19,
17   2019, defense counsel sent Plaintiffs a draft of this motion, to which counsel
18   for Plaintiff stated no opposition on April 22, 2019.
19
20
21
22
23
24
25
26
27
28                                                  DEFENDANT’S UNOPPOSED MOTION
                                                    TO STAY PENDING COMPLETION OF
     No. 3:19-cv-00445-H-WVG                2                 INTERNATIONAL TRADE
                                                         COMMISSION INVESTIGATION
Case 3:19-cv-00445-H-WVG Document 9 Filed 04/22/19 PageID.291 Page 3 of 4



1    Date: April 22, 2019            Respectfully submitted,
2
                                     By: /s/Don J. Mizerk
3                                    Don J. Mizerk, Esq. (SBN: 208477)
                                     HUSCH BLACKWELL LLP
4                                    120 South Riverside Plaza, Ste. 2200
                                     Chicago, Illinois 60606
5                                    Tel: (312) 526-1546
                                     Fax: (312) 655-1501
6                                    don.mizerk@huschblackwell.com
7                                    Attorney for Defendant
                                     BABY TULA LLC a/k/a NEW BABY
8
                                     TULA LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           DEFENDANT’S UNOPPOSED MOTION
                                             TO STAY PENDING COMPLETION OF
     No. 3:19-cv-00445-H-WVG          3                INTERNATIONAL TRADE
                                                  COMMISSION INVESTIGATION
Case 3:19-cv-00445-H-WVG Document 9 Filed 04/22/19 PageID.292 Page 4 of 4



1                          CERTIFICATE OF SERVICE
2          I hereby certify that on this 22nd day of April, 2019, I caused the foregoing
3    to be filed electronically with the Clerk of Court and to be served via the Court’s
4    Electronic Filing System upon all counsel of record.
5
6                                                  /s/Don J. Mizerk
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  DEFENDANT’S UNOPPOSED MOTION
                                                    TO STAY PENDING COMPLETION OF
     No. 3:19-cv-00445-H-WVG                4                 INTERNATIONAL TRADE
                                                         COMMISSION INVESTIGATION
